 
 
IV 
108th CONGRESS
2d Session
H. CON. RES. 513 
IN THE HOUSE OF REPRESENTATIVES 
 
October 7, 2004 
Mr. Crowley submitted the following concurrent resolution; which was referred to the Committee on Education and the Workforce
 
CONCURRENT RESOLUTION 
Commending the first United States kindergarten, established in College Point, New York, and for other purposes. 
 
Whereas in 1854, Conrad Poppenhusen, a successful businessman from Germany, built a factory in College Point, Queens, New York, and, breaking with many entrepreneurs of his time, worked to create an environment beneficial to the immigrant community, which included schools; 
Whereas the Poppenhusen Institute was established in 1868 with a $100,000 donation; 
Whereas the Poppenhusen Institute began as a free adult evening school for the residents of Flushing Town and was to serve the fundamental educational needs of the community; 
Whereas in 1870, the Poppenhusen Institute expanded its services to serve as the first free kindergarten in the United States for the children of Mr. Poppenhusen’s factory and the community; 
Whereas children who attend kindergarten demonstrate higher levels of reading and mathematics knowledge and skills, and have far greater cognitive and social skills, than children who do not attend kindergarten; 
Whereas a number of studies, including studies commissioned by the Department of Education, demonstrate that children enrolled in kindergarten more rapidly acquire the knowledge and skills integral to succeed in school and life; 
Whereas the United States is a stronger, better place because of the children across the Nation who are able to enrich their academic and social development through free, public kindergartens; 
Whereas kindergarten is often the first common ground where students from a myriad of cultural, economic, racial, and religious backgrounds come together to learn about their world, each other, and themselves; 
Whereas over 3,800,000 American children are enrolled in kindergarten throughout the Nation; and 
Whereas universal, free, high-quality kindergarten must be accessible to all of the Nation’s children, both for the benefits provided to the children and the benefits provided to society at large: Now, therefore, be it 
 
That the Congress— 
(1)commends the Poppenhusen Institute and the College Point community for establishing the first free kindergarten in the United States; and 
(2)supports the strong beginning provided by kindergartens across the United States to the Nation’s children. 
 
 
